Title: To John Adams from Richard Rush, 5 September 1814
From: Rush, Richard
To: Adams, John



Dear and venerable Sir,
Washington September 5. 1814.

The last kind favor that I had from you, mentioned your indisposition, and as it is a great while since, I am not without my apprehensions that you may be still unwell. Out of your own immediate family there is no one, sir, in America, or the world, who feels a livelier interest in your health and happiness than I do. I know how old you are in service, in honors, and in years. But years of health may yet be in store for you, and I fondly hope are. I shall anxiously wait to hear, from under your own hand, of your restoration.
What a dreadful time we have had of it here lately; and yet not dreadful, were it not for the national disgrace. We cannot mince the matter; there is, I fear, no other view to take of it. What will Americas say to it? What Europe?
To a Bostonian, or a Philadelphian, Washington appears like, what it really is, a meagre village; a place with a few bad houses, and extensive swamps, hanging upon the skirts too of a thinly peopled, weak, and barren country. Yet it was the capital of the nation, and six thousand troops have laid its best parts in ashes. How it will agonise your son in Europe when hears of it? How it will make all our commissioners blush, when the British commissioners hand them general Ross’s dispatch? But if good comes out of it, by rousing the country to exertion, and from its dreams of certain peace, we shall take some consolation.
I offer you the usual tribute of my attachment, and highest respect.
Richard Rush